DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 18-23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al (2020/0053649).
Regarding claims 1 and 7, Yao disclose a method and a terminal device (see receiving end in figure 1), comprising: a primary radio frequency circuit configured to operate on an operating channel of the primary radio frequency circuit after being woken up (see primary module in figure 1, wake-up signal and a working channel in paragraph 0044);  and a wake-up radio (WUR) radio frequency circuit (see secondary module in figure 1) configured to: receive only a radio signal (see secondary module signal in figure 1);  operate on one specified channel (see the secondary module and the control module listen to a channel during normal sleep or deep sleep of the primary module, and perform operations indicated in the wake-up signal in paragraph 0010);  and wake up the primary radio frequency circuit when receiving a wake-up frame on the specified channel and when the terminal device is a to-be-woken-up terminal device 
Regarding claims 2 and 8, Yao discloses wherein the primary radio frequency circuit is further configured to receive information about the specified channel of the WUR radio frequency circuit on the operating channel (see the wake-up signal further includes information of a target working channel in paragraph 0044). 
Regarding claims 3 and 9, Yao discloses wherein an operating channel available to the primary radio frequency circuit is a wireless local area network (WLAN) channel other than the specified channel (see signals in figure 1 and the information of the working channel may be sequence numbers, for example, indicated by 8 bits, of globalized channels and specified in the WLAN standard in paragraph 0117). 
Regarding claims 4 and 10, Yao discloses wherein the wake-up frame further comprises an indication for the operating channel, and wherein the primary radio frequency circuit is further configured to operate on the operating channel indicated by the wake-up frame after being woken up (see the wake-up signal further includes information of a target working channel, and the information of the target working channel refers to information for determining a working channel of the primary module of the second station in paragraph 0044). 
Regarding claims 5 and 11, Yao discloses wherein the WUR radio frequency circuit is further configured to: receive a WUR beacon frame indicating a new specified channel; and operate on the new specified channel (see the user is notified through indication information in a beacon frame in paragraph 0004, the channel, the bandwidth, and the modulation and coding scheme of the wake-up signal may be negotiated in paragraph 0090, and the channel is re-
 	Regarding claims 6 and 12, Yao discloses wherein an operating band of the primary radio frequency circuit is the same as an operating band of the WUR radio frequency circuit (see an operating frequency of the wake-up or paging information may be the same as an operating frequency of the primary module system, and resources may be multiplexed for the signals on the operating band of the primary module and the wake-up or paging information in a time division, frequency division, space division or code division manner in paragraph 0178). 
Regarding claims 13 and 20, Yao discloses a device and a method for waking up a terminal device implemented by a wireless local area network (WLAN) device, the method comprising: sending a wake-up frame on one specified channel (see the first station sends the wireless signal including the control information including the wake-up signal in paragraph 0022), wherein the wake-up frame comprises an identifier of a terminal device that is to be woken up (see the identity identifier information of the to-be-awoken device is used for indicating a receiver of the wake-up signal in paragraph 00041); and sending a WLAN frame on an operating channel (see  primary module signal in figure 1 and the wake-up signal further includes information of a target working channel, and the information of the target working channel refers to information for determining a working channel of the primary module of the second station in paragraph 0044). 
Regarding claims 14 and 21, Yao discloses comprising sending information about the specified channel on the operating channel (see the channel, the bandwidth, and the modulation and coding scheme of the wake-up signal may be negotiated in paragraph 0090 and the target working channel is indicated in the wake-up signal in paragraph 0022 and the wake-up signal 
Regarding claims 15 and 22, Yao discloses wherein the operating channel is a WLAN channel other than the specified channel (see the information of the working channel may be sequence numbers, for example, indicated by 8 bits, of globalized channels and specified in the WLAN standard.  Numbers 1 to 11 indicate 11 channels of the 2.407 GHz band in paragraph 0117). 
Regarding claims 16 and 23, Yao discloses wherein the wake-up frame further comprises an indication for the operating channel (see the wake-up signal further includes information of a target working channel in paragraph 0044). 
Regarding claims 18 and 25, Yao discloses wherein the method further comprises periodically sending a wake-up radio (WUR) beacon frame on the specified channel, wherein the WUR beacon frame and a beacon frame on the operating channel are separately sent (see the channel, the bandwidth, and the modulation and coding scheme of the wake-up signal may be negotiated, and sleep parameters (waking up from sleeping periodically, and whether the secondary module sleeps or is turned off when the primary module works) of the secondary module may also be negotiated in paragraph 0090 and beacon frame in paragraph 0004). 
Regarding claims 19 and 26, Yao discloses wherein the method further comprises indicating a new specified channel using the WUR beacon frame; and changing the specified channel to the new specified channel (see the channel, the bandwidth, and the modulation and coding scheme of the wake-up signal may be negotiated, and sleep parameters (waking up from sleeping periodically, and whether the secondary module sleeps or is turned off when the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yao.
Regarding claims 17 and 24, Yao discloses wherein the identifier is a group identifier (see the identity identifier of the to-be-awoken device refers to a single user, or a specified group of users in paragraph 0193) or a broadcast identifier (see The AP may also send the wake-up signal in the form of broadcast in paragraph 0109), wherein the WLAN frame is a group addressed frame. Yao doesn't specifically disclose waiting for a preparation period after sending the wake-up frame; and sending the WLAN frame after waiting for the preparation period. However, to wait for a preparation period after sending the wake-up frame is a matter of design choice because the receiving device needs time to process the wake-up frame. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472